Citation Nr: 1104545	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-13 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1970. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2006 rating 
decision by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Nashville, Tennessee, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA recently amended its adjudication regulations governing 
service connection for PTSD by liberalizing in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amended 38 C.F.R. § 3.304(f), by redesignating current paragraph 
(f)(3) and (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3).  38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 
39843 (July 13, 2010).

The Veteran's representative requested in his December 2010 
presentation to the Board that the case be remanded to the RO for 
a VA examination in light of the amended regulations.  As such, 
and to ensure due process to the Veteran, the case will be 
remanded to the RO for the initial consideration of the amended 
criteria, to include in a VA examination.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

1.  The RO should schedule the Veteran for 
a VA PTSD examination.  The claims files 
should be made available to the examiner in 
conjunction with the examination, and the 
examination report should specifically 
state that such a review was conducted.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should ascertain whether the 
Veteran has PTSD, and if so whether any 
claimed in-service stressor associated with 
the Veteran's Vietnam service is adequate 
to support the diagnosis and whether the 
Veteran's symptoms are related to the 
claimed stressor.  The specific stressor or 
stressors supporting such a diagnosis 
should be identified.  A complete rationale 
should be provided for all opinions 
expressed.  If the physician determines 
that a medically sound conclusion cannot be 
reached, it is requested that an 
explanation as to why such a conclusion is 
not possible be included.

2.  After the development requested above 
has been completed, the RO should 
readjudicate the claim for service 
connection for PTSD.  If this claim remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case that reflects 
consideration of the amended regulations 
governing service connection for PTSD at 75 
Fed. Reg. 39843 (July 13, 2010).  The 
Veteran should be given the opportunity to 
respond before the case is returned to the 
Board for its consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

